IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20631
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AGBOLADE ADBOLAHAW ONAYEMI,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-595-1
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Agbolade Adbolahaw Onayemi has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Onayemi has responded

to the motion, stating that he does not challenge the argument

that his appeal is frivolous but that he believes he has a valid

ineffective-assistance claim.   As he acknowledges, however, this

court will not review such a claim on direct appeal.    See United

States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995); United States

v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20631
                               -2-

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.